Motion for En Banc Reconsideration Granted and Order filed February 15,
2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-01005-CR
                             NO. 14-15-01006-CR
                                  ____________

                    NATHAN RAY FOREMAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1374837

                                    ORDER

      Appellant Nathan Ray Foreman filed a motion for en banc reconsideration of
this court’s opinion. The court has granted en banc reconsideration and the appeal
was submitted to the en banc court at oral argument on January 17, 2018.

                                 PER CURIAM

En banc court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, Busby, Donovan, Brown, Wise, and Jewell.